


110 HRES 577 IH: Congratulating Mr. Kermit Cintrón on the

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 577
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Gutierrez
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Mr. Kermit Cintrón on the
		  successful defense of his IBF welterweight title on Saturday, July 14, 2007,
		  and for his continued success in and out of the ring.
	
	
		Whereas sports figures, through their perseverance,
			 discipline, and good behavior, can serve as an example of excellence,
			 dedication and devotion to our youth;
		Whereas Kermit Cintrón had a very difficult childhood,
			 losing both of his parents at an early age;
		Whereas these hardships did not harden him but served to
			 motivate him to be a great fighter—and role model—in the ring and in
			 life;
		Whereas all too often, life’s trials and tribulations can
			 discourage, and even defeat the most able and privileged amongst us;
		Whereas Kermit Cintrón was never dejected or angry because
			 of the blows life dealt him;
		Whereas Kermit Cintrón overcame past challenges to become
			 IBF Welterweight champion in May of 2007, showing us all that we can rise above
			 life’s trials and tribulations if we work hard and persevere;
		Whereas on July 14, 2007, Kermit Cintrón defeated his
			 opponent by knockout at the start of the second round in his title defense
			 fight;
		Whereas this victory showed us how powerful the
			 combination of discipline, desire, and dedication can be;
		Whereas throughout his career Kermit Cintrón has embodied
			 the talent, exuberance and determination that we associate with the very best
			 qualities of sports and athletic competition;
		Whereas Kermit Cintrón has consistently conducted himself
			 with modesty and humility that has been an inspiration to all Americans;
		Whereas Kermit Cintrón has shown prolific dominance and
			 talent in the ring, but his courage out of the ring and in life can serve
			 equally as a model for young people across the country; and
		Whereas as a native of Puerto Rico, Kermit Cintrón has
			 proven to be an outstanding role model and source of pride for all Puerto
			 Ricans, as well as all Latin Americans and all immigrants to the United States
			 from across the globe: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates and commends Kermit Cintrón, IBF welterweight champion for his
			 accomplishment and thanks him for being a role model and an inspiration for our
			 youth, and for the people of Puerto Rico and Latin America.
		
